Andrew J. Frisch
Partner

212-344-5400                                             26 Broadway, New York, NY 10004
afrisch@schlamstone.com                                  Main: 212 344-5400 Fax: 212 344-7677
                                                         schlamstone.com

August 16, 2020

By ECF and Email
The Honorable Eric Komitee
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: United States v. Aleksandr Zhukov, 18-CR-633 (EK)

Dear Judge Komitee:

On behalf of Aleksandr Zhukov in the above-referenced case, we submit this letter as a
courtesy to the Court to preview answers to some questions asked in the Court’s order
of August 12, 2020.

The current circumstances put the defense in an untenable position. On the one hand,
Mr. Zhukov wants an immediate trial both because conditions at the Metropolitan
Detention Center (“MDC”) were abysmal before the pandemic and have only grown
worse; he has been in custody for almost two years half a world away from home and
family; and because he (and his counsel) believe that his prospective defense is strong if
not unassailable. On the other hand, the pandemic continues to present a set of
intractable problems. We believe that dismissal of the case is the only viable option
consonant with the effect of the pandemic on Mr. Zhukov’s rights to counsel, a speedy
trial, due process, a properly-constituted petit jury, and fundamental fairness.
Alternatively, Mr. Zhukov should be released on monitored bond and lodged at a local
hotel at government expense.

Mr. Zhukov’s case presents an apparently unique set of circumstances: a foreign
national (1) extradited to the United States on the then-reasonable assumption that he
would be afforded the full panoply of this country’s then-existing constitutional
protections without undue delay; (2) imprisoned half a world from his home and family
presumably for only the time necessary for the United States to prove the truth of its
allegations. Whatever the necessity of new protocols that may restrict our daily lives
during a pandemic, the usual guardrails against unjust deprivation of liberty are not
unfortunate collateral damage that may be tweaked in service to a higher priority; in the
United States, at least historically, they are the higher priority.
Even before onset of the pandemic, Mr. Zhukov’s defense presented special challenges.
After counsel complained to the MDC about undue temporal and technological
impairments on Mr. Zhukov’s ability to review the government’s very voluminous digital
discovery, the MDC told counsel that he should sit with Mr. Zhukov in the MDC visiting
room and review the discovery with him on counsel’s laptop. Defense counsel did so;
before onset of the pandemic in March 2020, counsel sat with Mr. Zhukov and a laptop
on fourteen separate days for about four hours each day reviewing the government’s
discovery. The review stopped when the MDC barred visiting, not because the review
was complete. 1 Now, six months later, while the government has had the continuing
opportunity to refine its presentation, Mr. Zhukov’s defense has crept along at a snail’s
pace. While Mr. Zhukov and counsel have availed themselves of the attorney calls which
the MDC permits (upon request, and which can last up to 60 or 90 minutes), it is
impossible to complete review of the digital discovery telephonically.

Even if visiting at the MDC were to resume today (no date for resumption of visiting has
been announced), Mr. Zhukov and counsel will have to devise a way to remain socially
distant while viewing discovery together on a laptop, presumably requiring special
accommodation for adequate time to do so. Under normal circumstances, defense
counsel would travel to the MDC for daily visits of virtually unlimited duration without
advance permission; today, they must request calls in advance of very limited duration.
Even then, a call deemed “urgent” itself typically requires at least two days of advance
notice and can even then be unilaterally canceled by the MDC, requiring that the
protocols for requesting an “urgent” call start anew. Video-conferencing is available, but
resources are limited and must be shared, as with resources for attorney calls, among a
significant subset of the MDC’s 1,600 or so detainees.

Meanwhile, the participants in Mr. Zhukov’s prospective trial are guinea pigs in new and
untested protocols. Though in good health, lead defense counsel is in his mid-60s;
fatigue and susceptibility to or actual illness have been attendant each of his trials in
younger years, even when the world was not preoccupied with potentially lethal
airborne droplets. One of Mr. Zhukov’s other lawyers shares domicile with an
immunodeficient relative. All of the lawyers and all prospective jurors necessarily have
other people in their lives from whom the virus can be caught or to whom it can be
spread and will journey to and from court at least in part via mass transit. We are all
potential carriers and recipients. The apparent dissipation of the virus in New York City



1 Mr. Zhukov has made a substantial dent in but has not completed review of hundreds of
thousands of lines of internet chats and emails produced in multiple excel sheets, multiple
gigabytes of computer and digital device account records, data extractions from electronic
devices, including cell phones and laptops, hundreds of pages of foreign bank account
records, and terabytes of online-traffic data.
is heartening, but hardly conclusive; other parts of the country are now paying dearly
for believing that the coast was clear.

Mr. Zhukov’s custody compounds the challenges. He is at greater risk of illness solely by
virtue of the fact of his confinement. He is in regular contact with ever-rotating sets of
officers and other inmates from whom he cannot socially distance. Mr. Zhukov is
himself both a potential victim and carrier of the virus. On information and belief, at
least one government witness (and perhaps as many as three or more) are also in
custody, increasing the level of difficulty.

Rather than tackle a Rubik’s Cube of logistical challenges, where even the appearance of
a solution may prove to be a deadly illusion, our principles command fealty to the
presumption of innocence, not the government’s right to try to prove its case. To be
clear, Mr. Zhukov wants absolutely no more delay: but he should not have to choose
between prolonging his already extended detention and rushing into trial where he and
his counsel are guinea pigs in new protocols without sufficient time and an adequate
way to continue preparation.

Alternatively, if the case is not dismissed, the Court should reconsider releasing Mr.
Zhukov on bond and require the government to fund Mr. Zhukov’s hotel and subsistence.
Mr. Zhukov is not charged with any crime involving violence, firearms, controlled
substance, exploitation of minors, or even official corruption. Instead, while we do not
mean to trivialize the importance of any federal case, the victims here are commercial
Internet advertisers like Doritos; this is not a case that calls for detention. More, by the
government’s own acknowledgment in its indictment, the charged conduct ended almost
four years ago, two years before Mr. Zhukov’s arrest. The government cannot have it
both ways; if it insists on trying an extradited foreign national notwithstanding a global
pandemic, it must acknowledge reality and permit him to be at liberty and more readily
available to his lawyers. 2 If not, the case should be dismissed.

We appreciate the novelty of these issues and the Court’s efforts to manage them. The
solution, however, is clear. We must fiercely protect the rights of extradited pre-trial
detainees even at the expense of the government’s right to proceed. Consistent with our
fundamental principles, we cannot require a foreign national, in this country on the
government’s warrant to answer for a non-violent crime, to choose between an overdue
trial and exercise of his constitutional rights as they were intended and have




2During the pandemic, defense counsel has met with clients in his firm’s large conference room and has
been able to use a large screen at one of the room to share images.
always applied. We need to send him home today or, alternatively, give him a substitute
home at liberty that keeps him safe and healthy and affords him a meaningful
opportunity to continue preparation for trial.

Respectfully submitted,

/s/ Andrew J. Frisch
Andrew J. Frisch

Of Counsel:
Abraham Rubert-Schewel
Dami Animashaun


cc: All Counsel
